Citation Nr: 0836560	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958 and from December 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied an application to reopen a claim for 
service connection for left hip degenerative arthritis, also 
diagnosed as Legg-Perthes Disease.  An April 2004 rating 
decision reopened the claim and denied service connection for 
degenerative arthritis of the left hip.  A February 2006 
Board decision concurred with the decision to reopen the 
claim and remanded the issue for further development.  

On October 18, 2006, the Board issued a decision which denied 
service connection for a left hip disability.  The veteran 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims.  In March 2006, VA and the 
appellant filed a Joint Motion for Remand.  The Joint Motion 
requested that the Court vacate the Board's decision and 
remand the matter to the Board for readjudication of the left 
hip claim with consideration of a June 2004 medical progress 
note and to provide adequate reasons and bases for any 
decision.  By an Order dated in September 2007, the Court 
granted the Joint Motion, and the case was returned to the 
Board.

The Board remanded the claim in January 2008 for further 
development.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left hip 
disability either had its onset in service or preexisted 
service and was permanently worsened therein.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in January 2003, June 2004 
and February 2006; a rating decision in March 2003; a 
statement of the case in April 2004; and a supplemental 
statement of the case in July 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in July 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks entitlement to a left hip disability which 
he contends pre-existed service and was aggravated in 
service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of that service, arthritis 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. § 3.307, 3.309. 

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306. 

Private hospital records dated in July 1951 show that the 
veteran had been hospitalized at that time for treatment of 
Legg-Perthes of the left hip after a fall.  His left lower 
extremity was noted as shorter than the right.  

Service medical records show that the report of the veteran's 
enlistment examination in October 1955 notes an unconfirmed 
history of slipped femoral epiphysis on the left at age 12.  
An examination found no shortening or limitation of rotation 
with good function.  It was not considered disabling.  

During his first period of service, in August 1956 the 
veteran was to have no prolonged standing or walking as he 
had deformity of the left leg.  An x-ray in March 1957 
revealed a flattened femoral head with moderate degenerative 
arthritic change of left hip.  At an orthopedic consultation 
in July 1957 there was a history of degenerative hip disease 
five years earlier.  The veteran stated he had some 
shortening of the left leg and had been told to get a lift in 
his shoe by a civilian orthopedist.  He was referred for a 
prescription.  He complained in July 1957 that lifting and 
bending caused pain in his left hip.  A week later he 
complained that the pain in his hip was worse.  In June 1958, 
approximately two years and eight months after entrance to 
active duty, the veteran complained of left hip pain and had 
an orthopedic consultation because he was interested in the 
possibility of being discharged with only four months more to 
go in the service.  He related having had Perthes disease at 
age 12.  The examiner noted x-ray evidence of something akin 
to Perthes disease that was a quiescent condition at that 
time and the only problem would be degenerative joint disease 
in the future.  The veteran was advised to finish out the 
four months and return to civilian life if he so desired.  At 
his separation examination in August 1958, there was no 
history or findings of a left hip disorder.  The veteran 
denied having or having had swollen or painful joints, 
arthritis, bone, joint, or other deformity and lameness.  His 
lower extremities were clinically evaluated as normal.

During the veteran's second period of service, a May 1959 x-
ray of the left hip revealed good bone density and hence no 
evidence that the process was active.  There were some 
reactive degenerative changes of the superior margin of 
acetabulum.  The impression was old Legg-Perthes disease of 
the left hip, probably inactive.  In October 1959 he 
complained of left hip pain.  An October 1959 x-ray of the 
left hip revealed coxa plana due to healed Legg-Perthes 
disease with early osteoarthritis about the acetabulum which 
existed prior to service.  He was placed on permanent 
profile.  A few days later he continued to have persistent 
pain in the left hip and desired an existed prior to entrance 
medical discharge.  The veteran was admitted to a hospital in 
December 1959 for evaluation of complaints of chronic pain in 
the left hip which prevented him from performing his regular 
duties.  He stated that prior to service he had been treated 
for a bone disease, placed in a hospital at rest and used 
crutches for approximately one year.  In December 1959, the 
veteran was returned to his unit for duty.  He had 
osteoarthritis of the left hip which existed prior to 
entrance which was considered to be below minimum standards 
for enlistment or induction.  He was placed on profile for 
light duty pending discharge from service.  A clinical 
abstract dated in January 1960 noted that the veteran had 
done fairly well until one year earlier when he began to have 
left hip pain with walking and standing which occasionally 
radiated to his left knee.  He was given a profile but still 
was unable to perform his duties.  On examination he had 
tight hamstrings and the left hip had pain at the extremes of 
range of motion.  There was no marked loss of range of 
motion, nor were there any associated neurological 
abnormalities.  He was admitted to the hospital for 
appearance before a Medical Board for a condition that 
existed prior to enlistment in the service, not aggravated by 
service.  The final diagnosis was arthritis, degenerative of 
the left hip, secondary to slipped capital femoral epiphysis.  
It existed prior to service and was not "PR".  

A Medical Board convened in January 1960 recommended 
separation.  The diagnosis was arthritis, not elsewhere 
classified, degenerative, of the left hip, secondary to 
slipped capital femoral epiphysis.  It was not in the line of 
duty as it had existed prior to entrance to service.  The 
disability was described as pain, limp, and stiffness due to 
arthritis secondary to an adolescent condition.  The Medical 
Board found that it had not been permanently aggravated by 
active duty.  

Post-service private medical evidence submitted includes two 
statements from an orthopedic physician.  In 1987, the 
orthopedist documented for a long term disability claim that 
the veteran had degenerative arthritis of the left hip, pain 
and some muscle atrophy with a total hip replacement in July 
1985.  In August 2002, the orthopedist stated that the 
veteran had osteoarthrosis involving the pelvic region and 
that he was doing reasonably well regarding his hip.  

At a VA outpatient treatment appointment in June 2004 the 
veteran complained of ongoing hip pain that first began at 
age 14 when he was diagnosed with Legg-Perthes disease.  
During his active duty service he had continued pain which 
was worsened by marching and lifting in his job as a 
mechanic.  He was hospitalized in Hawaii and given an 
honorable discharge because of his hip pain.  He eventually 
had the left hip replaced in the mid-1980s.  The left hip 
still hurt over the lateral aspect as well as his low back.  
Clinical findings were recorded.  The assessment was chronic 
hip pain.  The examiner opined that the veteran's pre-
existing hip pain was worsened by his active duty physical 
activities.  

At a VA examination in March 2006, the veteran complained of 
generalized pain and stiffness in the left hip that occurred 
daily.  He reported additional symptoms and the effect on his 
daily activities.  The clinical findings were recorded.  The 
diagnosis was degenerative joint disease, status post left 
total hip replacement.  The examiner opined that the pre-
existing disability, Legg-Perthes, more likely than not went 
through its natural progression.  

A private medical doctor wrote in August 2006 that the 
veteran had been first seen in her orthopedic clinic in 2004 
for treatment of hip arthritis.  The doctor wrote that 
notations through the military stated that the veteran had 
either slipped capital femoral epiphysis or Perthes disease; 
one or the other as a child.  He developed increased hip pain 
while in the service.  He was diagnosed with a degenerative 
arthritis of his left hip and discharged from the military in 
1960.  He subsequently had hip replacement in 1985.  The 
doctor wrote that from an orthopedic standpoint, patients 
with slipped capital femoral epiphysis or Perthes disease, 
either entity, had an increased chance of arthritis as young 
patients.  Increased activity such as that seen during 
military duties could certainly exacerbate those problems and 
increase the rate of damage to the joint.  

In May 2008, a VA physician extensively reviewed the claims 
file.  It was noted that during the veteran's two periods of 
service he was a light vehicle driver.  The reviewer 
diagnosed left femoral head osteoarthritis, status post total 
hip replacement; and pre-existing left slipped capital 
femoral epiphysis with residual significant leg shortening.  
The reviewer could not say for sure whether the veteran had 
slipped capital femoral epiphysis or Legg-Calve-Perthes 
(aseptic necrosis).  But after discussion, concluded that the 
former seemed more likely.  The actual condition began at 
least by the age of 12 years old, perhaps earlier (1951).  
The hip progressed to osteoarthritis, moderate by 1957.  The 
hip required total hip replacement in 1985.  This was at 
least 34 years after the initial insult.  Persistent obesity 
throughout life was noted.  The left leg was at least one and 
a half inches too short throughout the 34 years.  The 
reviewer noted that 34 years is longer than expected for the 
condition to have severe degenerative arthritis in a weight 
bearing joint.  The reviewer commented that of the 34 years 
between onset and total hip replacement, 8.5% of the time was 
active duty service (the vast majority was on profile) and 
91.5% of that 34 years was as a civilian.  At the time of 
separation from service, the left hip was not worsened beyond 
the natural progression of the condition.  Though he was only 
22 years old at that time, the condition was already at least 
10 years old and osteoarthritis would be expected.  The 
reviewer opined that it was less likely than not worsened 
beyond the natural progression due to military service. 

After careful review of the evidence of record, the Board 
finds that service connection for a left hip disability is 
not warranted.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  Laposky v. 
Brown, 4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. 
App. 228 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991); Green v. Derwinski, 1 Vet. App. 320 (1991); Jensen v. 
Brown, 4 Vet. App. 304 (1993).  

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 
238 (1995).  The presumption of soundness upon entry into 
service may not be rebutted without contemporaneous clinical 
evidence or recorded history in the record.  Miller v. West, 
11 Vet. App. 345 (1998). 

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  The burden of 
proof is upon VA to rebut the presumption by producing that 
clear and unmistakable evidence.  Kinnaman v. Principi, 4 
Vet. App. 20 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based upon 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  38 C.F.R. 
§ 3.304(b)(1).

The Board finds that clear and unmistakable evidence 
demonstrates that a left hip disability existed prior to 
service.  The history provided by the veteran at his entrance 
examination, service medical records, and the contemporaneous 
private clinical records showing a diagnosis of Legg-Perthes 
disease of the left hip in July 1951, prior to service, show 
that the veteran had Legg-Perthes disease of his left hip 
prior to entering service.  Moreover, the veteran does not 
contend otherwise as he claims that a pre-existing left hip 
disability was aggravated by such service.  The pertinent 
question is thus whether his Legg Perthes disease worsened in 
service other than due to the natural progression of the 
disease.

The Board finds that aggravation, or a permanent increase 
other than due to the natural progression of the disease, in 
a pre-existing left hip disability is not shown by the record 
in this case.  A March 1957 x-ray in service revealed 
moderate degenerative arthritic change of the left hip.  An 
Army orthopedist in June 1958 noted that due to his left hip 
condition, the veteran would have degenerative joint disease 
in the future.  A January 1960 report of an Army Medical 
Board clearly found that the veteran's left hip disability 
existed prior to service and was not aggravated by service; 
the veteran's arthritis of the left hip was secondary to an 
adolescent condition.  

The statements in 1987 and 2002 from a private orthopedic 
physician do not address whether a pre-existing left hip 
disability was aggravated beyond normal progression while the 
veteran was on active duty and thus are not probative to the 
issue at hand.   

There is post service medical evidence of record addressing 
the matter of aggravation.  An evaluation of the probative 
value of medical opinion evidence is based upon the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Post service evidence in support of the veteran's claim 
includes a June 2004 medical opinion provided by a VA 
examiner at an outpatient appointment which states that the 
veteran's pre-existing hip pain was worsened by his active 
duty physical activities.  The Board places somewhat limited 
probative value on that opinion because the examiner had not 
reviewed the claims file and medical history in the course of 
the examination.  Although the VA physician opined that a 
symptom, pain, had worsened, the physician did not address 
whether the veteran's preexisting left hip disease had been 
aggravated beyond its normal progression during his period of 
active service.  

Another medical opinion by a private doctor in August 2006 
refers to notations throughout the military, although not the 
Medical Board finding, but it is not clear that the veteran's 
claims file was reviewed.  The doctor wrote that from an 
orthopedic standpoint, either femoral epiphysis or Perthes 
disease noted in service creates increased the chance of 
arthritis in young patients.  The doctor's statement that 
increased activity such as that seen during military duties 
can certainly exacerbate the problems and increase the rate 
of damage to the joint is of low probative value.  The 
doctor's statement is general and speculates that increased 
activity which may be seen in military service has an effect 
on femoral epiphysis or Perthes disease.  The statement does 
not specifically address whether the veteran's pre-existing 
left hip disability suffered an increased rate of joint 
damage or whether the veteran's disease had been aggravated 
beyond its normal progression during service.  Additionally, 
the Board finds that medical opinion is speculative, in that 
the physician found that there could have been an increase in 
disability.  A finding of service connection may not be based 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (2005); Bloom v. West, 12 Vet. App. 185 (1999) 
(physician's opinion that veteran's time as a prisoner of war 
could have precipitated the initial development of his lung 
condition found too speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical evidence which merely indicates that 
the alleged disorder may or may not exist or may or may not 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Accordingly, the 
Board finds that statement is too tenuous to warrant a grant 
of service connection based on aggravation.  

Evidence of record that does not support the veteran's claim 
includes the Medical Board's determination that the veteran's 
Legg-Perthes disease existed prior to service and had not 
been permanently aggravated in service.  The Board finds that 
determination of high probative value as that evaluation was 
contemporaneous with the veteran's service and his separation 
from service.  In addition, that opinion was based on a 
thorough review of the veteran's preservice medical records 
which showed treatment for Legg-Perthes of the left hip, the 
veteran's in-service medical records, and a physical 
examination which diagnosed degenerative arthritis of the 
left hip secondary to slipped capital femoral epiphysis that 
existed prior to service and not suggestive of any other 
acute abnormality.  Furthermore, the Medical Board observed 
that the disability was pain, limp, and stiffness due to 
arthritis secondary to an adolescent condition and that there 
was no indication from the clinical evidence of record that 
this disease had been permanently aggravated through service.  

In addition, the evidence of record contains a March 2006 
medical opinion by a VA medical examiner.  That examiner, 
after review of the claims file and examination of the 
veteran, found that the pre-existing disability of Legg-
Perthes, more likely than not went through its natural 
progression.  

The veteran was provided another VA medical examination in 
May 2008 and the Board assigns great weight to medical 
opinion provided as in addition to a detailed medical 
examination, there was a complete review of the veteran's 
case file and a rationale provided for the opinion.  In 
forming the opinion, the examiner explained why the veteran's 
pre-existing Legg-Perthes disease was less likely than not 
worsened beyond the natural progression due to military 
service.  The Board accordingly finds the May 2008 VA medical 
opinion to be highly probative because the examiner based the 
opinion on a detailed review of the file, a thorough medical 
examination, and adequate rationale.  Some factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the veteran's 
history, and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).

For these reasons, the Board finds that the weight of the 
evidence of record in this case shows clearly and 
unmistakably that the veteran's left hip disability pre-
existed the veteran's service and the evidence further 
specifically shows that the disability was not worsened 
beyond the natural progression during or due to military 
service.  

The Board has considered the veteran's statements.  He is 
competent as a layperson to report that as to which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, he is not competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  The Board recognizes that the veteran sincerely 
believes that a left hip disability was aggravated by 
service.  However, the appellant is not deemed competent to 
offer evidence as to diagnosis, medical etiology, or 
causation.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record is against a finding that the veteran's current left 
hip disability was incurred in service or pre-existed service 
and was aggravated in service.  Clear and unmistakable 
evidence demonstrates that the veteran's left hip disability 
pre-existed his service.  The weight of the evidence 
demonstrates that the preexisting disability was not worsened 
beyond a natural progression of the condition in service, and 
is otherwise unrelated to active service or to any incident 
therein.  Therefore, service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  


ORDER

Entitlement to service connection for a left hip disability 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


